Case 1:03-md-01570-GBD-SN Document 6028 Filed 02/28/20 Page 1 of 1

WIGGINS CHILDS
PANTAZIS FISHER
GOLDFARB PLLC

Advocates & Litigators

TIMOTHY B. FLEMING
OF COUNSEL

A PROFESSIONAL LIMITED LIABILITY COMPANY
1211 CONNECTICUT AVENUE, N.W. - SUITE 420 - WASHINGTON, D.C. 20036

Direct Dial: 202-467-4489 - Fax: 205-314-0805
Email:TFleming@wigginschilds.com - Web:www.wigginschitds com

 

February 28, 2020

Via ECF and Federal Express

The Honorable George B. Daniels
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
United States Courthouse

500 Pear] Street

New York, NY 10007-1312

 

 

Re: = Inre: Terrorist Attacks on September 11, 2001, 03-md-01570 (GBD)(SN)
Havlish, et al. v. bin Laden, et al., 1:03-cv-9848 (GBD)(FM)
Request to File Judgment Enforcement Motion Under Seal

Dear Judge Daniels:

The Havlish Plaintiffs hereby request permission to file under seal a motion relating to
enforcement of the Havlish Final Order And Judgment dated October 16, 2012. Havlish Doc.
No. 317, MDL Doc. No. 2624. Because the Motion concerns information that is sensitive and
confidential, and, if placed on the public document, may inhibit Plaintiffs’ purpose in attempting
to enforce their judgment, Plaintiffs request to file such Motion under seal, and further request
that the Court’s order, if one is issued, be entered and placed under seal as well, and be delivered
only to Havlish Plaintiffs’ counsel. A courtesy copy of this letter, along with copies of the
motion, memorandum, and proposed order that are proposed to be placed under seal, will be sent
to Your Honor’s chambers by Federal Express.

Respectfully,
flat AGEs

Timothy B. Fleming
One of the Havlish Attorneys

 

 

SO ORDERED.
an 1 9 208 wre 8. Dente
Date: M . D
New York, New York GEORG . DANIELS
UNTED STATES DISTRICT JUDGE

BIRMINGHAM, AL
DELAND, FL
NASHVILLE, TN
WASHINGTON, D.C.
